Citation Nr: 0511468	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  04-08 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for anxiety neurosis, 
now rated 50 percent.

2.  Entitlement to an initial rating higher than 10 percent 
for a left knee disability.

3.  Entitlement to service connection for a right knee 
disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son (Dr. G.F.)



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
December 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied a claim for service connection for a 
right knee disability.  The appeal also arises from a May 
2002 rating decision by the RO that denied a claim for an 
increased rating for anxiety neurosis (now rated 50 percent 
disabling) and that awarded service connection and a 10 
percent rating for a left knee disability.  The veteran 
disagreed with the ratings.  In December 2003, a Decision 
Review Officer of the RO denied the claim for an increased 
rating for anxiety neurosis and denied a rating higher than 
10 percent for degenerative arthritis of the left knee.  The 
veteran testified before the Board at a hearing held at the 
RO in February 2005.

The claims for an increased rating for a left knee disability 
and for service connection for a right knee disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  All of the requisite notices and assistance have been 
provided, and all of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran's service-connected anxiety neurosis (anxiety 
reaction ) is manifested by impaired impulse control, neglect 
of personal appearance, some memory impairment due to anxiety 
and nervousness, anger, and slowed speech.  


CONCLUSION OF LAW

The criteria for a 70 percent rating for service-connected 
anxiety neurosis (anxiety reaction) have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9400 (2004); AB v. Brown, 6 Vet. App. 35 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection has been previously established for 
chronic anxiety reaction.  A 50 percent rating has been in 
effect since October 1957.  Since this rating has been in 
effect for more than 20 years, it is "protected."  38 
U.S.C.A. § 110 (West 2002); 38 C.F.R. 3.951(b) (2004).  The 
veteran is now seeking an increased rating.

A claim must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. §§ 4.1, 4.41; Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Since the issue in this case 
is entitlement to an increased rating, the present level of 
the disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The veteran's service-connected psychiatric diagnosis is 
anxiety reaction, and his more recent diagnoses include 
generalized anxiety disorder.  Under the applicable 
diagnostic criteria, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2004).

An examiner's classification of the level of psychiatric 
impairment, by words or by a GAF scale score, is to be 
considered but is not determinative of the percentage rating 
to be assigned.  38 C.F.R. § 4.126 (2004); VAOPGCPREC 10-95; 
60 Fed. Reg. 43186 (1995).

VA medical records from 2000 to 2004 reflect treatment for 
various medical problems, including the veteran's inability 
to walk or stand without pain because of ingrown and mycotic 
nails, diabetes, severe osteoarthritis of the lumbosacral 
spine and knees, chronic low back pain with peripheral 
neuropathy secondary to peripheral vascular disease, axonal 
polyneuropathy of both lower extremities, gastroesophageal 
reflux disease, prostate cancer, congestive heart failure, 
coronary artery disease with coronary artery bypass graft, 
and hyperlipidemia.  

In April 2001, he reported worsening depression in the last 
two months.  On mental status examination, his grooming was 
fair, and he was mildly disheveled.  His attitude was angry.  
His behavior was unremarkable.  His speech involved 
occasional rapid rhythm and increased prosody.  His mood was 
depressed.  His affect was congruent with angry mood; range 
of affect was full.  His thought processes were tangential, 
but organized and goal-directed.  He did not have suicidal or 
homicidal ideations or any hallucinations.  His behavior was 
not preoccupied.  He was alert and well oriented.  His memory 
was without gross deficits.  His insight and judgment were 
fair.  His impulse control was poor.  His concentration was 
fair.  His cognition was without obvious deficits.  The 
diagnosis was chronic major depressive disorder, a history of 
major depressive disorder, rule out post-traumatic stress 
disorder, and a history of generalized anxiety disorder.  He 
also had a history of dependent personality disorder.  His 
Global Assessment of Functioning scale (GAF scale) score was 
50-60.  

The veteran underwent psychiatric evaluation for the VA in 
September 2001, several months after his report of recent 
worsening in his psychiatric state.  Initially, he was angry, 
but he became more cooperative and less angry at the latter 
part of the interview.  He reported decrease in his 
activities of daily living and in his social functioning; he 
reported having anger and anxiety.  Mental status examination 
revealed no evidence of impairment in the veteran's thought 
processes or communication.  However, he had some paranoid 
delusions attributable probably to anxiety, but there was no 
evidence of delusions or hallucinations.  He did not have any 
inappropriate behavior or symptoms of schizophrenia.  He 
denied any homicidal or suicidal ideations; he reported 
having had suicidal thoughts in the past.  His ability to 
maintain personal hygiene and other basic daily needs was 
fair.  He appeared oriented to person, place, and time.  
There was impairment in his memory, which could be due to his 
anxiety and nervousness.  There was no obsessive or 
ritualistic behavior that interfered with routine activities.  
There were no psychotic symptoms or post-traumatic stress 
disorder symptoms.  Rate and flow of speech was sometimes 
slow.  There were no irrelevant, illogical, or obscure speech 
patterns.  There was no evidence of panic attacks at the 
present time.  His mood was more of anxiety and nervousness; 
he was restless and fidgety, agitated, and easily angered.  
He had impaired impulse control as well as sleeping 
impairment.  The diagnosis was generalized anxiety disorder.  
His GAF scale score was 51.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  For example, a GAF scale score of 41 
to 50 reflects an examiner's assessment of serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A GAF scale score of 51-60 indicates the 
examiner's assessment of moderate symptoms (e.g., a flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

In this case, the Board finds the September 2001 examination 
conducted for the VA to be sufficient for evaluating the 
claim for an increased rating for anxiety neurosis.  See 
VAOPGCPREC 11-95 (Apr. 7, 1995); 60 Fed. Reg. 43186 (1995) 
(Board is not required to remand for a new examination based 
solely on the passage of time where existing examination is 
adequate; remand is required under such circumstances only if 
veteran has asserted worsening in condition since the last 
examination).  The veteran started reporting worsening of his 
psychiatric symptoms in April 2001, and the September 2001 
examination of record post-dates the veteran's report of 
worsening. 

While the two most recent examinations of the veteran's 
psychiatric condition have generally described his disability 
as moderate (in terms of the GAF scale scores in the range of 
50 to 60), the examinations have also identified impairment 
in several areas: impaired impulse control, neglect of 
personal appearance, some memory impairment due to anxiety 
and nervousness, anger, and slowed speech.  The examiners 
have also found no hallucinations, but the veteran has 
manifested paranoid delusions.  Where there is a question as 
which of two evaluations is to be assigned, the higher 
evaluation will be assigned if the disability more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2004).  In this case, the veteran certainly 
has been shown to have some of the symptoms required for a 70 
percent rating.  Therefore, upon consideration of the benefit 
of the doubt under 38 U.S.C.A. § 5107(b) (West 2002), the 
Board concludes that the veteran's service-connected anxiety 
neurosis is 70 percent disabling.  

The veteran has indicated in correspondence (such as his 
substantive appeal) that a 70 percent rating would satisfy 
his appeal; therefore, the Board need not address any higher 
rating.  In his notice of disagreement, the veteran stated, 
"I am requesting an increase...to 70%."  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993) (veteran is presumed to seek the 
maximum available rating, except where the veteran 
specifically limits his appeal to a specific rating).

Veterans Claims Assistance Act of 2000

The Board has also considered whether VA has complied with 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), which was signed 
into law on November 9, 2000, and its implementing 
regulations.  38 C.F.R. § 3.159 (2004).  These changes 
enhanced the notification and assistance duties of the VA to 
claimants.  

The provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date.  A 
claimant must be given notice in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) before an initial 
unfavorable decision is issued.  Under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim; this notice requires VA 
to indicate which portion of that information and evidence is 
to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  A VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
Pelegrini, supra.  

In this case, the initial unfavorable decision was made in 
May 2002, that is, after the date of the VCAA's enactment on 
November 9, 2000.  However, even under Pelegrini, the notices 
regarding the veteran's claim informed him of the bases for 
the relevant decisions, what types of evidence would be 
needed, and how the evidence would be secured.  The Board 
also concludes that any defect that may exist with regard to 
the timing of the VCAA notice to the veteran was harmless 
because of the extensive, thorough, and informative notices 
provided to him throughout the adjudication of the claim.  VA 
has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence that the veteran may have in his 
possession.  

VA's thorough notices of all matters required by the VCAA and 
its regulatory progeny throughout this adjudication have 
cured any defects involving notice of the provisions of the 
VCAA or the timing of such notice.  The RO sent the veteran 
correspondence in March 2001 and January 2002; a statement of 
the case in December 2003; and a supplemental statement of 
the case in April 2004.  The correspondence and adjudicative 
documents also discussed specific evidence and the particular 
legal requirements applicable to the veteran's claim.  Taken 
together, all of these documents discussed the evidence 
considered and the pertinent laws and regulations, including 
provisions of the VCAA and the reasons for the RO's decision.  
There can be no harm to the veteran, as VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, VA has satisfied its "duty 
to notify" the veteran.

In addition, VA has obtained all relevant evidence identified 
by the veteran.  Thus, VA has complied with all duties to 
assist the veteran in securing relevant evidence.  

The Board finds that the VA has satisfied both the notice and 
duty to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  


ORDER

A 70 percent rating for anxiety neurosis (anxiety reaction) 
is granted.


REMAND

With respect to the claims for a rating higher than 10 
percent for a left knee disability and for service connection 
for a right knee disability, additional development is 
needed.

A VA examination is needed to address certain ambiguities and 
conflicts in the evidence regarding the nature and severity 
of the veteran's service-connected degenerative arthritis of 
the left knee.

An October 2001 examination for the VA showed range of motion 
of the left knee from 0 to 135 degrees, with pain and 
stiffness at the limits of motion; there was no fatigability, 
weakness, or lack of endurance on movement.  (The examination 
revealed abnormal range of motion of the right knee, with 
stiffness, fatigability, weakness,. And lack of endurance on 
movement.  As noted above, the veteran has contended at times 
that he is entitled to service connection for the right knee.  
The Board has already referred that claim to the RO for its 
initial consideration.)  The examination also noted effects 
on the veteran's ability to walk from a heart condition 
(including coronary artery disease with a history of 
quadruple bypass surgery in 1997 and congestive heart 
failure), as well as worsening of peripheral vascular disease 
symptoms following surgery from behind his knees down to his 
ankles.  The examiner discussed the impairment attributable 
to each of these conditions; he stated that the arthritis of 
both knees limited the veteran from any bending, frequent 
kneeling, lifting, and prolonged standing and walking.  

According to an August 2004 report by a private doctor, David 
A. Hoxie, M.D., M.P.H., physical examination of the left knee 
showed an asymmetric and lumpy appearance; the doctor also 
noted a questionable torsional deformity of the tibia.  
Patellar apprehension was positive.  He had pain and 
crepitation on flexion and extension, as well as tenderness 
over the tibial plateau and medial and lateral tenderness in 
all quadrants.  Range of motion testing revealed ankylosis at 
110 degrees.  There also was rotary instability, with severe 
locking and pain.  The doctor stated that the veteran had 
been functionally impaired for nearly his entire adult life 
because of debilitating degenerative arthritis; he opined 
that the veteran was entitled to a 100 percent rating for the 
knee under certain medical guidelines.  

A VA examination is needed to address the apparent conflicts 
between the two examinations, particularly the 2004 
examination finding of ankylosis in the left knee at 110 
degrees.  On remand, the veteran should be provided with an 
examination. 

In addition, the veteran has been continuously pursuing an 
appeal of a claim for service connection for a right knee 
disability.  In June 1999, the RO denied a claim for service 
connection for a right knee disability.  The veteran filed a 
notice of disagreement with respect to that claim in July 
1999, and the RO issued him a statement of the case in 
September 1999.  In October 1999, the veteran filed a 
substantive appeal.  The RO issued him supplemental 
statements of the case in January 2000 and July 2001.  
Because the veteran has completed all necessary steps for 
perfecting his appeal of this issue, the claim for service 
connection for a right knee disability is now before the 
Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200-20.202, 20.300, 20.302 (2004).

The veteran contends that he actually injured his right knee 
in service.  At present, there is X-ray evidence of 
degenerative arthritis of both knees.  

However, he also has indicated that the service-connected 
left knee and the non-service-connected right knee conditions 
are interrelated, since one affects the other.  Where a 
disorder is not shown to have been incurred in or aggravated 
by service, service connection may be established on a 
secondary basis if the disability is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2004); see Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

On remand, the RO should obtain an examination that addresses 
whether there is any relationship (either causal or by 
aggravation) between the two knee conditions. 

Accordingly, these claims are REMANDED for the following 
actions:

1.  Schedule the veteran for an 
examination to assess the current nature 
and severity of his service-connected 
degenerative arthritis of the left knee; 
and the relationship, if any, of the 
veteran's service-connected left knee 
disability to any right knee condition.  
Provide the examiner with the claims 
folder.  The examination report should 
specifically discuss and describe what 
limitations are attributable solely to 
the service-connected degenerative 
arthritis left knee.  The examiner 
should address the August 2004 private 
doctor's report indicating that the 
veteran's left knee has ankylosis at 110 
degrees.  The examiner should also 
discuss whether there is any 
relationship (either causal or by 
aggravation) between the two knee 
conditions.  Specifically, the examiner 
should state whether the nonservice-
connected right knee disability has been 
caused or aggravated by the service-
connected left knee disability.

2.  Upon completion of the foregoing, 
readjudicate the claims for a higher 
initial rating for the service-connected 
degenerative arthritis of the left knee, 
now rated 10 percent disabling; and for 
service connection for a right knee 
disability.  If the decision remains 
adverse to the veteran on either issue, 
provide the veteran and his 
representative with a supplemental 
statement of the case regarding that 
issue and the appropriate opportunity 
for response thereto.  Thereafter, 
return the case to the Board for further 
review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be treated expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


